DETAILED ACTION
This action is in reply to an application filed November 14th, 2020. Claims 1-3 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 11th, 2020.

Drawings
The drawings are objected to because in Fig. 1 the “Historical speed data”, “velocity trajectory 1”, and “velocity trajectory 2” are not explicitly recited in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality: the variables on page 10 line 2 as well as in Table 1 of “SOC_h, SOC_1, Pe_h, Pe_1, Pe, Pm, Pdem, Pe_max, Pm_max, and Pm_min are not properly defined in the specification. As SOC is defined as “state of charge” in page 2 line 16 of the specification it is obvious that SOC_h and SOC_1 are thresholds related to the state of charge. The variable P is not defined in the specification; however Td, Te, and Tm are defined as torques in page 2 of the specification and, like Pe_1 and Pe_h in page 10 of the specification, are defined as thresholds used to improve the HCU efficiency which implies a connection. Applicant is advised to amend the specification to properly defined these variable without adding new matter to the specification or to correct any mistakes made while drafting the specification.
Appropriate correction is requested.
Claim Objections
Claim 1 objected to because of the following informality: in claim 1 on page 1 line 18 …with the help of... lacks proper antecedent basis in the claim. Applicant is advised to amend the claim to instead read …with a help of... like in claim 2. Appropriate correction is recommended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1-2, The terms “quickly”, “best”, and “efficient” in claims 1 and 2 are relative terms which renders the claim indefinite. The terms “quickly”, “best”, and “efficient” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 3, the claim merely recites [t]he cyber-physical energy optimization control method for the HEV according to claim 2, wherein the threshold optimization is achieved by firework algorithm which the examiner has interpreted as a “use” claim as stating that the threshold optimization is achieved by firework algorithm is merely indicating that firework algorithms are used “without any active, positive steps delimiting how this use is actually practiced.” (MPEP 2173.05(q)). Applicant is advised to amend claim 3 by adding steps which define how the firework algorithm achieves threshold optimization.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No. 20090259363 A1), herein after Li, and further in view of Cho et al. (US Pub. No. 20160129900 A1), herein after Cho.
Regarding claim 1, Li teaches [a] cyber-physical energy optimization control system for a hybrid electric vehicle (HEV), the system comprising an information layer which is configured to realize vehicle and road condition information collection, hybrid control unit (HCU) threshold optimization and threshold wireless update loading (examiner interprets that the HCU threshold is optimized based on state of charge (SOC) and/or torque of the engine and/or motor) (Li: Para. 0022 and 0030; "FIG. 2 depicts a control system 200 to be used with a powertrain of a power-split hybrid vehicle, such as powertrain 100. The control system 200 includes a Control Module 205 with a Power Management Module 210, Trip Information ("Info") Module 225, and Power Split Signal Generator Module 215. The Control Module 205 receives input from the Power Request Module 220. The Power Request Module 220 can include, for example, an accelerator pedal operated by a driver of the hybrid vehicle. The Power Request Module 220 can convert a mechanical action, such as a depression of the accelerator or brake pedal, into an electronic signal indicating the driver's desired acceleration or deceleration level. The Trip Info Module 225 provides information about the driver's intended and on-going trip. Information received and provided by the Trip Info Module 225 can include destination information, current location information, time of day information, speed information, route information, traffic information, construction information, and a battery's current state of charge ("SOC")." "In another embodiment, one or both of steps 410 and 415 are implemented by a computational device that is not onboard the hybrid vehicle. That is, the trip information may be sent from the control system or another device to a computational device that performs the trip modeling (step 410), calculates a macro-scale optimal SOC profile (step 415), and then transmits the resulting data to the hybrid vehicle control system 200 wirelessly."), wherein: the information layer comprises: a global positioning system (GPS) and a geographic information system (GIS) configured to detect a real-time position of a vehicle and a road slope of the real-time position (Li: Para. 0027 and 0032; "Next, the Trip Info Module 225 performs trip modeling to find the driving cycle for the trip given the origin, destination, and estimated departure time of the trip (step 410). The driving cycle includes, for example, vehicle speed, trip time, and acceleration/deceleration rates at each point along the trip. A path-finding algorithm, such as those available via Geographic Information Systems (GIS), will be used to find a route from the origin to the destination. The path-finding algorithm will determine a route based on some or all of the following: road segment lengths, speed limits, historical and real-time traffic data, road slope, intersection/traffic light distribution, and estimated time of departure." "If the trip destination and trip route have not changed, as the hybrid vehicle nears the end of the first segment, the control system 200 determines whether any additional trip segments remain (step 435). The control system 200 can determine that the vehicle is nearing the end of a segment based on, for example, a GPS device or other navigation tools. If additional segments remain, the segment value x is increased by one (step 440). Thereafter, Trip Info Module 225 performs an update of the trip model for the next segment of the trip (segment 2) in step 445. Any of the trip modeling schemes described herein may be used for performing the update in step 445. "); a traffic flow condition acquisition device which comprises multiple roadside speed detection cameras and multiple vehicles with a same route as an optimized vehicle, wherein the traffic flow condition acquisition device is configured to collect vehicle speed information which reflects traffic conditions (Li: Para. 0044, 0046-0048; "Historical traffic data or real-time traffic data offer an alternative to the simple modeling and Gipps modeling schemes. Historical traffic data may include archived information such as average speed on a road at a given date and time. Real-time traffic data may include average speed at the approximate moment of the information request. Historical and real-time traffic data are available for most metropolitan freeways, e.g., via the Intelligent Transportation System (ITS) archives and real-time monitoring systems. In using the historic and real-time traffic modeling, the driving cycle velocity of a given point on the road segment is the average speed retrieved from the historic or real-time data systems. For the road segment between two data points, a straight line increase or decrease in velocity is assumed. That is, the model assumes constant acceleration and deceleration between data points." "In another embodiment, the trip model near on and off ramps uses a Multi-layer Perceptron (MLP) type neural network using field recorded traffic data." "The training data for the neural network can be obtained by combining the freeway portion of the actual speed profile along with the ramp flow data from traffic sensor data (i.e., from an ITS) retrieved from sensors near the on and off ramps. The back-propagation algorithm is then applied to obtain the model parameters. Thereafter, the model is validated." "In some embodiments, the trip plan modeling uses a combination of these techniques, for example, the above-described simplified approach or application of the Gipps model for local road segments, the historical traffic data or real-time traffic data for freeway/highway segments, and the neural network model for freeway on/off ramps. The simple model, Gipps model, historical traffic model, and real-time traffic model may be used exclusively or in any combination for trip modeling systems in other embodiments of the invention."); and a remote monitoring center which is configured to collect information from the GPS/GIS and the traffic flow condition acquisition device on a road section to be optimized for constructing a vehicle model virtual operating platform for threshold optimization, and then quickly optimize HCU thresholds with the help of efficient optimization algorithms, and then obtain the best results, and then send and load the optimized HCU thresholds to a HCU before the optimized vehicle is about to arrive at the optimized road section (Li: Para. 0044, 0046-0048, and 0031; "Historical traffic data or real-time traffic data offer an alternative to the simple modeling and Gipps modeling schemes. Historical traffic data may include archived information such as average speed on a road at a given date and time. Real-time traffic data may include average speed at the approximate moment of the information request. Historical and real-time traffic data are available for most metropolitan freeways, e.g., via the Intelligent Transportation System (ITS) archives and real-time monitoring systems. In using the historic and real-time traffic modeling, the driving cycle velocity of a given point on the road segment is the average speed retrieved from the historic or real-time data systems. For the road segment between two data points, a straight line increase or decrease in velocity is assumed. That is, the model assumes constant acceleration and deceleration between data points." "In another embodiment, the trip model near on and off ramps uses a Multi-layer Perceptron (MLP) type neural network using field recorded traffic data." "The training data for the neural network can be obtained by combining the freeway portion of the actual speed profile along with the ramp flow data from traffic sensor data (i.e., from an ITS) retrieved from sensors near the on and off ramps. The back-propagation algorithm is then applied to obtain the model parameters. Thereafter, the model is validated." "In some embodiments, the trip plan modeling uses a combination of these techniques, for example, the above-described simplified approach or application of the Gipps model for local road segments, the historical traffic data or real-time traffic data for freeway/highway segments, and the neural network model for freeway on/off ramps. The simple model, Gipps model, historical traffic model, and real-time traffic model may be used exclusively or in any combination for trip modeling systems in other embodiments of the invention." "In step 420, real-time optimization with a micro-scale dynamic programming ("DP") occurs with respect to the first segment of the trip. The initial SOC value (soc(0)) and the predicted SOC value for the end of segment 1 (SOC(1)), along with updated route information, will be used to calculate an optimal PSR value for the first segment such that the predicted SOC(1) is met as the hybrid vehicle reaches the end of that trip segment. The updated route information can include historical or, preferably, real-time vehicle speed information along the segment in question (in this case, segment 1). With the updated driving cycle information, a dynamic programming optimization algorithm is executed to calculate the optimal PSR level for that segment. In step 425, the control system 200 applies the calculated PSR value and the hybrid vehicle travels the first segment of the trip.").
Li is silent to an optimized object plug-in hybrid electric bus (PHEB) as a physical layer.
In a similar field, Cho teaches an optimized object plug-in hybrid electric bus (PHEB) as a physical layer (Cho: Para. 0004, 0005, and 0022 ; "Since these types of environmentally friendly vehicles have a number of technical constraints such as weight and cost, etc., vehicle manufacturers have focused on a hybrid vehicle as a solution to the practical concerns such as emission regulation and the need to improve fuel efficiency. The hybrid vehicle has two or more power sources that may be combined in different ways. The power sources may be conventional gasoline engine or diesel engine using fossil fuel, combined with electrically-driven motor/generator." "The hybrid vehicle uses motor/generator with improved low-torque characteristic at lower speed as a main power source, and uses engine with improved high-speed torque characteristic at higher speed as a main power source. Accordingly, hybrid vehicle has an excellent effect of enhancing the fuel efficiency and reducing exhaust emissions since the engine using fossil fuel is stopped and motor/generator is used in the lower speed range." "It is understood that the term “vehicle” or “vehicular” or other similar term as used herein is inclusive of motor vehicles in general such as passenger automobiles including sports utility vehicles (SUV), buses, trucks, various commercial vehicles, watercraft including a variety of boats and ships, aircraft, and the like, and includes hybrid vehicles, electric vehicles, plug-in hybrid electric vehicles, hydrogen-powered vehicles and other alternative fuel vehicles (e.g. fuels derived from resources other than petroleum). As referred to herein, a hybrid vehicle is a vehicle that has two or more sources of power, for example both gasoline-powered and electric-powered vehicles.") for the benefit of optimizing fuel economy of hybrid electric vehicles including plug-in hybrid electric buses.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to apply the optimization of a control system for hybrid electric vehicles from Li to operate with plug-in hybrid electric vehicles and buses, as taught by Cho, for the benefit of optimizing fuel economy of hybrid electric vehicles including plug-in hybrid electric buses.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 2, Li teaches [a] cyber-physical energy optimization control method for a hybrid electric vehicle (HEV) comprises steps of: collecting a real-time position of an optimized HEV and road slope information of the real-time position, collecting speed information which reflects traffic conditions on a road section to be optimized, constructing a vehicle model virtual operating platform for threshold optimization through the collected information, quickly optimizing hybrid control unit (HCU) thresholds with a help of efficient optimization algorithms, obtaining best results, and finally sending and loading the optimized HCU thresholds to a HCU before the optimized vehicle is about to arrive at the optimized road section (examiner interprets that the HCU threshold is optimized based on state of charge (SOC) and/or torque of the engine and/or motor) (Li: Para. 0022, 0030, 0031, 0044, and 0046-0048; "FIG. 2 depicts a control system 200 to be used with a powertrain of a power-split hybrid vehicle, such as powertrain 100. The control system 200 includes a Control Module 205 with a Power Management Module 210, Trip Information ("Info") Module 225, and Power Split Signal Generator Module 215. The Control Module 205 receives input from the Power Request Module 220. The Power Request Module 220 can include, for example, an accelerator pedal operated by a driver of the hybrid vehicle. The Power Request Module 220 can convert a mechanical action, such as a depression of the accelerator or brake pedal, into an electronic signal indicating the driver's desired acceleration or deceleration level. The Trip Info Module 225 provides information about the driver's intended and on-going trip. Information received and provided by the Trip Info Module 225 can include destination information, current location information, time of day information, speed information, route information, traffic information, construction information, and a battery's current state of charge ("SOC")." "In another embodiment, one or both of steps 410 and 415 are implemented by a computational device that is not onboard the hybrid vehicle. That is, the trip information may be sent from the control system or another device to a computational device that performs the trip modeling (step 410), calculates a macro-scale optimal SOC profile (step 415), and then transmits the resulting data to the hybrid vehicle control system 200 wirelessly." "In step 420, real-time optimization with a micro-scale dynamic programming ("DP") occurs with respect to the first segment of the trip. The initial SOC value (soc(0)) and the predicted SOC value for the end of segment 1 (SOC(1)), along with updated route information, will be used to calculate an optimal PSR value for the first segment such that the predicted SOC(1) is met as the hybrid vehicle reaches the end of that trip segment. The updated route information can include historical or, preferably, real-time vehicle speed information along the segment in question (in this case, segment 1). With the updated driving cycle information, a dynamic programming optimization algorithm is executed to calculate the optimal PSR level for that segment. In step 425, the control system 200 applies the calculated PSR value and the hybrid vehicle travels the first segment of the trip." "Historical traffic data or real-time traffic data offer an alternative to the simple modeling and Gipps modeling schemes. Historical traffic data may include archived information such as average speed on a road at a given date and time. Real-time traffic data may include average speed at the approximate moment of the information request. Historical and real-time traffic data are available for most metropolitan freeways, e.g., via the Intelligent Transportation System (ITS) archives and real-time monitoring systems. In using the historic and real-time traffic modeling, the driving cycle velocity of a given point on the road segment is the average speed retrieved from the historic or real-time data systems. For the road segment between two data points, a straight line increase or decrease in velocity is assumed. That is, the model assumes constant acceleration and deceleration between data points." "In another embodiment, the trip model near on and off ramps uses a Multi-layer Perceptron (MLP) type neural network using field recorded traffic data." "The training data for the neural network can be obtained by combining the freeway portion of the actual speed profile along with the ramp flow data from traffic sensor data (i.e., from an ITS) retrieved from sensors near the on and off ramps. The back-propagation algorithm is then applied to obtain the model parameters. Thereafter, the model is validated." "In some embodiments, the trip plan modeling uses a combination of these techniques, for example, the above-described simplified approach or application of the Gipps model for local road segments, the historical traffic data or real-time traffic data for freeway/highway segments, and the neural network model for freeway on/off ramps. The simple model, Gipps model, historical traffic model, and real-time traffic model may be used exclusively or in any combination for trip modeling systems in other embodiments of the invention.").
Li does not explicitly teach the limitation of optimizing a hybrid control unit (HCU); however Li does teach a control module that controls a hybrid electric vehicle based on real time optimization of a route based on parameters of the hybrid electric control system (para 0031, 0030) for the benefit of optimizing the fuel efficiency of hybrid electric vehicles.
It would have been obvious to one ordinarily skilled in the art before the filling of the application that control of the hybrid electric vehicle using the control module of Li is functionally the same as the HCU of applicant’s invention as both are optimizing the control of their respective hybrid electric vehicles using conditions of the hybrid electric vehicle including the state of charge of the battery and the torque of the engine/motor for the benefit of optimizing the fuel efficiency of hybrid electric vehicles.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 2 above, and further in view of Chelian (US Pub. No. 20200074348 A1), herein after Chelian.
Regarding claim 3, Li remains applied as in claim 2, however Li is silent to [t]he cyber-physical energy optimization control method for the HEV according to claim 2, wherein the threshold optimization is achieved by firework algorithm.
In a similar field, Chelian teaches [t]he cyber-physical energy optimization control method for the HEV according to claim 2, wherein the threshold optimization is achieved by firework algorithm (Chelian: Para. 0034 and 0021; "At block 305, one or more evaluation functions may be identified as inputs for a computing process. For example, a user may input one or more evaluation functions at a secondary computing system related to operation of a machine learning system on a primary computing system, or other operation of the primary computing system. In some embodiments, the evaluation functions may relate to a common goal, such as the operation of a vehicle, the operation of a computing system, etc." "In some embodiments, depending on the algorithm or process used as the computing process 110, various other inputs 140 may be provided to the computing process 110. For example, for an AWA-2 algorithm, the other inputs 140 may include a scalarization method (s), a single-objective optimization method (o), a coordinate function (φ), a learning rate (γ), a tolerance (ε), and a search point size (μ). The scalarization method (s) may include the type of scalarization method used when converting the multi-objective problem into a single-objective problem, such as a weighted Chebyshev norm method, an L.sup.P norm method, or any other scalarization method. The single-objective optimization method (o) may include the type of single-objective optimization used on the scalarized multi-objective problem, such as steepest descent, a genetic algorithm, particle swarm optimization (PSO), the fireworks algorithm, or any other optimization approach.") for the benefit of optimizing control of the hybrid electric vehicle using a fitting or desired algorithm that can optimize the control according to the user’s desired specification.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the optimization of control of hybrid electric vehicles from Li with the use of firework algorithms, as taught by Chelian, for the benefit of optimizing control of the hybrid electric vehicle using a fitting or desired algorithm that can optimize the control according to the user’s desired specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer et al. (US Pub. No. 20200108829 A1) discloses an optimization system that optimizes control of vehicles which include hybrid electric vehicles and buses which optimizes the control based on a variety of parameters including the battery charge.
Sun et al. (CN 109131350 B) discloses a hybrid electric vehicle energy management method and system that optimizes the energy management based on a variety of parameters of the vehicle, like state of charge and torque, as well as parameters outside the vehicle’s systems like the speed of the vehicle and the road’s slope.
Ourabah et al. (US Pub. No. 20190344777 A1) discloses a method to optimize the energy consumption of a hybrid vehicle.
Gaither et al. (US Pub. No. 20180079405 A1) discloses a system for optimizing the performance of a hybrid vehicle including optimizing control of the vehicle based on the state of charge of the vehicle, the power required by the vehicle to follow a user’s desired motion, the torque the engine can output, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663